DETAILED ACTION

Status of Case
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claims filed on 3/25/2021
Claims 1-36 are pending. 

Information Disclosure Statement
The information disclosure statements (IDS) filed on 6/3/2021 and 2/9/2022 have been considered by Examiner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,979,971. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the noted claims of the instant application are recited in the noted claims of the 10,979,971 patent (see correspondence table below).

Instant Application
U.S. Patent No. 10,979,971
1. A communication system supporting processing of communications regarding tracking, location and status of field assets, comprising: a first computer server on a home network, said first computer server having processors with functionality to receive and process tracking, location and status information signals relating to field assets, said first computer server coupled to a home agent and a first gateway server for communication outside the home network; a second computer server on a foreign network, said second computer server being coupled to a controller unit, said controller unit being coupled to a second gateway server for communication outside the foreign network and said controller unit being coupled to one or more antennas that receive radio transmitted signals from radio tags, each of said radio tags being associated with a field asset and said controller unit using said radio transmitted signals received by the antennas to produce tracking, location and status information signals that are communicated to the first computer server on the home network, said controller unit having functional capabilities that include a data collection engine that controls and supports scanning operations and collection of data by and through the controller unit, a data communication engine that controls and supports communication and data transmission operations by and through the controller unit; a smartpower engine that manages power consumption of the controller unit, identifies low battery power status, and transitions the controller unit to sleep mode to avoid battery drain, an radio reader and multiplexer module that receives and manages the communications with multiple radio signals using a multiplexed antenna configuration, a geolocation and tracking engine that controls and supports geolocation, tracking, and status of the controller unit, radio tags, and field assets associated with radio tags, an interface engine that supports two way communications between the controller unit and external devices, a vehicle bus engine manages interactions between the controller unit and a vehicle; a controller device management engine that supports and manages operational support components associated with the controller unit; and, an operations engine that supports and manages component service engines and modules in the controller unit.






2. The communication system according to claim 1 further comprising: a communication link between the home and foreign network supported over the Internet.

3. The communication system according to claim 1 further comprising: a communication link between the home and foreign network supported over a radio communication systems.

4. The communication system according to claim 1 further comprising: a communication link between the home and foreign network supported over a computer network.

5. The communication system according to claim 1 further comprising: a computer pad located on the foreign network and coupled to the controller unit, said computer pad controlling the controller unit and other equipment coupled to the foreign network.

6. The communication system according to claim 1 further wherein said foreign network is a mobile foreign network that is mobile relative to the location of the home network.

7. The communication system according to claim 1 further comprising: one or more data entry terminals located on said home network for access to the first computer server or home agent on the home network.

8. The communication system according to claim 1 further comprising: one or more data entry terminals located on said foreign network for access to the second computer server or controller unit on the foreign network.

9. The communication system according to claim 1 further comprising: a transceiver coupled to said home network through said first gateway providing a communications interface for communications to and from the home network.

10. The communication system according to claim 1 further comprising: a transceiver coupled to said foreign network through said second gateway providing a communications interface for communications to and from the foreign network.

11. A communication system supporting processing of communications regarding tracking, location and status of field assets, comprising: a first computer server on a home network, said first computer server having processors with functionality to receive and process tracking, location and status information signals relating to field assets, said first computer server coupled to a home agent and a first gateway server for communication outside the home network; a second computer server on a foreign network, said second computer server being coupled to a controller unit, said controller unit being coupled to a second gateway server for communication outside the foreign network and said controller unit being coupled to one or more antennas that receive radio transmitted signals from radio tags, each of said radio tags being associated with a field asset and said controller unit using said radio transmitted signals received by the antennas to produce tracking, location and status information signals that are communicated to the first computer server on the home network, said controller unit having functional capabilities that include a data collection engine that controls and supports scanning operations and collection of data by and through the controller unit, a data communication engine that controls and supports communication and data transmission operations by and through the controller unit; and an radio reader and multiplexer module that receives and manages the communications with multiple radio signals using a multiplexed antenna configuration.









12. The communication system according to claim 11 further comprising: said controller unit having a smartpower engine that manages power consumption of the controller unit, identifies low battery power status, and transitions the controller unit to sleep mode to avoid battery drain; a vehicle bus engine manages interactions between the controller unit and a vehicle; a controller device management engine that supports and manages operational support components associated with the controller unit; and, an operations engine that supports and manages component service engines and modules in the controller unit.

13. The communication system according to claim 11 further comprising: an interface engine that supports two way communications between the controller unit and external devices, said two way communications being capable of remotely controlling and monitoring operations of a remotely located asset or location.


14. The communication system according to claim 11 further comprising: a communication link between the home and foreign network supported over the Internet.

15. The communication system according to claim 11 further comprising: a communication link between the home and foreign network supported over a radio communication systems.

16. The communication system according to claim 11 further comprising: a communication link between the home and foreign network supported over a computer network.

17. The communication system according to claim 11 further comprising: a computer pad located on the foreign network and coupled to the controller unit, said computer pad controlling the controller unit and other equipment coupled to the foreign network.

18. The communication system according to claim 11 further wherein said foreign network is a mobile foreign network that is mobile relative to the location of the home network.

19. The communication system according to claim 11 further comprising: one or more data entry terminals located on said home network for access to the first computer server or home agent on the home network.


20. The communication system according to claim 11 further comprising: one or more data entry terminals located on said foreign network for access to the second computer server or controller unit on the foreign network.

21. The communication system according to claim 11 further comprising: a transceiver coupled to said home network through said first gateway providing a communications interface for communications to and from the home network.

22. The communication system according to claim 11 further comprising: a transceiver coupled to said foreign network through said second gateway providing a communications interface for communications to and from the foreign network.

23. A method of transmitting communications regarding tracking, location and status of field assets, comprising the steps of: providing a first computer server on a home network, said first computer server coupled to a first gateway, said first computer server having processors; supporting communications to and from the home network using said first gateway server; providing a second computer server on a foreign network, said second computer server being coupled to a controller unit and a second gateway server, said second gateway server being used to support communication outside the foreign network; coupling one or more antennas to said controller unit, said one or more antennas being capable of receiving radio transmitted signals from radio tags; receiving radio transmitted signals from radio tags at said one or more antennas, each of said radio tags being associated with a field asset, said radio transmitted signals being communicated to said controller unit; producing tracking, location and status information signals at the controller unit using said radio transmitted signals received from the antennas; communicating said tracking, location and status information signals from said controller unit to the first computer server on the home network, receiving and processing tracking, location and status information signals relating to field assets using said processors at said first computer server, and, storing and maintaining information relating to said field assets.


24. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit possesses functional capabilities that include a data collection engine that controls and supports scanning operations and collection of data by and through the controller unit, a data communication engine that controls and supports communication and data transmission operations by and through the controller unit; an radio reader and multiplexer module that receives and manages the communications with multiple radio signals using a multiplexed antenna configuration, and a geolocation and tracking engine that controls and supports geolocation, tracking, and status of the controller unit, radio tags, and field assets associated with radio tags.

25. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said home network has a home agent.

26. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit possesses functional capabilities that include a smartpower engine that manages power consumption of the controller unit, identifies low battery power status, and transitions the controller unit to sleep mode to avoid battery drain; a vehicle bus engine manages interactions between the controller unit and a vehicle; a controller device management engine that supports and manages operational support components associated with the controller unit; and, an operations engine that supports and manages component service engines and modules in the controller unit.


27. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit has an interface engine that supports two way communications between the controller unit and external devices, said two way communications being capable of remotely controlling and monitoring operations of a remotely located asset or location.


28. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, further comprising the step of: communicating between the home and foreign network over the Internet.

29. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, further comprising the step of: communicating between the home and foreign network over a radio communication systems.

30. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, further comprising the step of: communicating between the home and foreign network over a computer network.

31. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit is coupled to a computer pad located on the foreign network, said computer pad controlling the controller unit and other equipment coupled to the foreign network.

32. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said foreign network is a mobile foreign network that is mobile relative to the location of the home network.

33. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein first computer server is coupled to one or more data entry terminals located on said home network for access to the first computer server or home agent on the home network.


34. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein second computer server is coupled to one or more data entry terminals located on said foreign network for access to the second computer server or controller unit.

35. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said home network is coupled to a transceiver through said first gateway providing a communications interface for communications to and from the home network.

36. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said foreign network is coupled to a transceiver through said second gateway providing a communications interface for communications to and from the foreign network.

1. A communication system supporting processing of communications regarding tracking, location and status of field assets, comprising: a first computer server on a home network, said first computer server having processors with functionality to receive and process tracking, location and status information signals relating to field assets, said first computer server coupled to a first database for storing and maintaining information relating to said field assets and said first computer server being coupled to a home agent and a first gateway server for communication outside the home network; a second computer server on a foreign network, said second computer server being coupled to a controller unit, said controller unit being coupled to a second gateway server for communication outside the foreign network and said controller unit being coupled to one or more antennas that receive radio transmitted signals from radio frequency identification (RFID) tags, each of said RFID tags being associated with a field asset and said controller unit using said radio transmitted signals received by the antennas to produce tracking, location and status information signals that are communicated to the first computer server on the home network, said controller unit having functional capabilities that include a data collection engine that controls and supports scanning operations and collection of data by and through the controller unit, a data communication engine that controls and supports communication and data transmission operations by and through the controller unit; a smartpower engine that manages power consumption of the controller unit, identifies low battery power status, and transitions the controller unit to sleep mode to avoid battery drain, an RFID reader and multiplexer module that receives and manages the communications with multiple RFID signals using a multiplexed antenna configuration, a geolocation and tracking engine that controls and supports geolocation, tracking, and status of the controller unit, RFID tags, and field assets associated with RFID tags, a controller area network bus (CAN-BUS) interface engine that supports two way communications between the controller unit and external devices, an onboard diagnostics (OBD) engine manages all interactions between the controller unit a vehicle; a controller device management engine that supports and manages all operational support components associated with the controller unit; and, an operations engine that supports and manages all component service engines and modules in the controller unit.


2. The communication system according to claim 1 further comprising: a communication link between the home and foreign network supported over the Internet.

3. The communication system according to claim 1 further comprising: a communication link between the home and foreign network supported over a radio communication systems.

4. The communication system according to claim 1 further comprising: a communication link between the home and foreign network supported over a computer network.

5. The communication system according to claim 1 further comprising: a computer pad located on the foreign network and coupled to the controller unit, said computer pad controlling the controller unit and other equipment coupled to the foreign network.

6. The communication system according to claim 1 further wherein said foreign network is a mobile foreign network that is mobile relative to the location of the home network.

7. The communication system according to claim 1 further comprising: one or more data entry terminals located on said home network for access to the first computer server, home agent or database memory storage unit on the home network.

8. The communication system according to claim 1 further comprising: one or more data entry terminals located on said foreign network for access to the second computer server or controller unit on the foreign network.

9. The communication system according to claim 1 further comprising: a transceiver coupled to said home network through said first gateway providing a communications interface for communications to and from the home network.

10. The communication system according to claim 1 further comprising: a transceiver coupled to said foreign network through said second gateway providing a communications interface for communications to and from the foreign network.

11. A communication system supporting processing of communications regarding tracking, location and status of field assets, comprising: a first computer server on a home network, said first computer server having processors with functionality to receive and process tracking, location and status information signals relating to field assets, said first computer server coupled to a first database for storing and maintaining information relating to said field assets and said first computer server being coupled to a home agent and a first gateway server for communication outside the home network; a second computer server on a foreign network, said second computer server being coupled to a controller unit, said controller unit being coupled to a second gateway server for communication outside the foreign network and said controller unit being coupled to one or more antennas that receive radio transmitted signals from radio frequency identification (RFID) tags, each of said RFID tags being associated with a field asset and said controller unit using said radio transmitted signals received by the antennas to produce tracking, location and status information signals that are communicated to the first computer server on the home network, said controller unit having functional capabilities that include a data collection engine that controls and supports scanning operations and collection of data by and through the controller unit, a data communication engine that controls and supports communication and data transmission operations by and through the controller unit; an RFID reader and multiplexer module that receives and manages the communications with multiple RFID signals using a multiplexed antenna configuration, and a geolocation and tracking engine that controls and supports geolocation, tracking, and status of the controller unit, RFID tags, and field assets associated with RFID tags.


12. The communication system according to claim 11 further comprising: said controller unit having a smartpower engine that manages power consumption of the controller unit, identifies low battery power status, and transitions the controller unit to sleep mode to avoid battery drain; an onboard diagnostics (OBD) engine manages all interactions between the controller unit and a vehicle; a controller device management engine that supports and manages all operational support components associated with the controller unit; and, an operations engine that supports and manages all component service engines and modules in the controller unit.

13. The communication system according to claim 11 further comprising: a controller area network bus (CAN-BUS) interface engine that supports two way communications between the controller unit and external devices, said two way communications being capable of remotely controlling and monitoring operations of a remotely located asset or location.

14. The communication system according to claim 11 further comprising: a communication link between the home and foreign network supported over the Internet.

15. The communication system according to claim 11 further comprising: a communication link between the home and foreign network supported over a radio communication systems.

16. The communication system according to claim 11 further comprising: a communication link between the home and foreign network supported over a computer network.

17. The communication system according to claim 11 further comprising: a computer pad located on the foreign network and coupled to the controller unit, said computer pad controlling the controller unit and other equipment coupled to the foreign network.

18. The communication system according to claim 11 further wherein said foreign network is a mobile foreign network that is mobile relative to the location of the home network.

19. The communication system according to claim 11 further comprising: one or more data entry terminals located on said home network for access to the first computer server, home agent or database memory storage unit on the home network.

20. The communication system according to claim 11 further comprising: one or more data entry terminals located on said foreign network for access to the second computer server or controller unit on the foreign network.

21. The communication system according to claim 11 further comprising: a transceiver coupled to said home network through said first gateway providing a communications interface for communications to and from the home network.

22. The communication system according to claim 11 further comprising: a transceiver coupled to said foreign network through said second gateway providing a communications interface for communications to and from the foreign network.

23. A method of transmitting communications regarding tracking, location and status of field assets, comprising the steps of: providing a first computer server on a home network, said first computer server coupled to a first database and a first gateway, said first computer server having processors; supporting communications to and from the home network using said first gateway server; providing a second computer server on a foreign network, said second computer server being coupled to a controller unit and a second gateway server, said second gateway server being used to support communication outside the foreign network; coupling one or more antennas to said controller unit, said one or more antennas being capable of receiving radio transmitted signals from radio frequency identification (RFID) tags; receiving radio transmitted signals from RFID tags at said one or more antennas, each of said RFID tags being associated with a field asset, said radio transmitted signals being communicated to said controller unit; producing tracking, location and status information signals at the controller unit using said radio transmitted signals received from the antennas; communicating said tracking, location and status information signals from said controller unit to the first computer server on the home network, receiving and processing tracking, location and status information signals relating to field assets using said processors at said first computer server, and, storing and maintaining information relating to said field assets on said first database.

24. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit possesses functional capabilities that include a data collection engine that controls and supports scanning operations and collection of data by and through the controller unit, a data communication engine that controls and supports communication and data transmission operations by and through the controller unit; an RFID reader and multiplexer module that receives and manages the communications with multiple RFID signals using a multiplexed antenna configuration, and a geolocation and tracking engine that controls and supports geolocation, tracking, and status of the controller unit, RFID tags, and field assets associated with RFID tags.

25. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said home network has a home agent.

26. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit possesses functional capabilities that include a smartpower engine that manages power consumption of the controller unit, identifies low battery power status, and transitions the controller unit to sleep mode to avoid battery drain; an onboard diagnostics (OBD) engine manages all interactions between the controller unit and a vehicle; a controller device management engine that supports and manages all operational support components associated with the controller unit; and, an operations engine that supports and manages all component service engines and modules in the controller unit.

27. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit has a controller area network bus (CAN-BUS) interface engine that supports two way communications between the controller unit and external devices, said two way communications being capable of remotely controlling and monitoring operations of a remotely located asset or location.

28. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, further comprising the step of: communicating between the home and foreign network over the Internet.

29. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, further comprising the step of: communicating between the home and foreign network over a radio communication systems.

30. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, further comprising the step of: communicating between the home and foreign network over a computer network.

31. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said controller unit is coupled to a computer pad located on the foreign network, said computer pad controlling the controller unit and other equipment coupled to the foreign network.

32. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said foreign network is a mobile foreign network that is mobile relative to the location of the home network.

33. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein first computer server is coupled to one or more data entry terminals located on said home network for access to the first computer server, home agent or database memory storage unit on the home network.

34. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein second computer server is coupled to one or more data entry terminals located on said foreign network for access to the second computer server or controller unit.

35. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said home network is coupled to a transceiver through said first gateway providing a communications interface for communications to and from the home network.

36. The method of transmitting communications regarding the tracking, location and status of field assets in claim 23, wherein said foreign network is coupled to a transceiver through said second gateway providing a communications interface for communications to and from the foreign network.




Allowable Subject Matter
Claims 1-36 are allowed, subject to correction of the noted double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamal Javaid whose telephone number is 571-270-5137 and email address is Jamal.Javaid@uspto.gov.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang, can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMAL JAVAID/

Primary Examiner, Art Unit 2412